Title: Joseph Delaplaine to Thomas Jefferson, 28 October 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            
              Dr sir,
               Octobr 28h 1816.
            
            I have already written to you by this mail, & at the same time sent you a pamphlet. I now send your no of the Repository.—
            I hope it will be convenient  & agreeable to you to give me, if it is only a dozen lines, your opinion of the paper, typography, engravings & plan & importance of the Repository.—I have already mentioned that your opinion with that of Mr Madison & others, are to appear with the second half volume which is now preparing for the press & which will contain with others your life & portrait.—
            
              I am Your obed. & very huml st
              Joseph Delaplaine.
            
          
          
            I refer you to my letter th of this mail for several particulars.
          
        